Mario Pittoni, J.
The plaintiff’s motion for summary judgment is denied.
The plaintiff claims that he was driving west on Jerusalem Avenue at 2:10 a.m., that he put on his right signal indicator, that he started to turn and that his auto was then struck in the rear by the defendants’.
The defendant, Cecelia Storch, in turn, claims that the road was wet, that she was three to four car lengths in back of the plaintiff, that the plaintiff stopped abruptly without warning and started to make a right turn, and that she braked as soon as she could, but skidded into the plaintiff’s auto.
Negligence is not to be inferred from the mere fact that the auto skidded or that the accident happened (Lahr v. Tirrill, 274 N. Y. 112). Nor was the defendant bound to foresee the probability of a traffic violation by the car ahead. When there is a sudden stop without signalling, the operator of the rear ear may not be held blameworthy (Zwilling v. Harrison, 269 N. Y. 461).
There is a triable issue of fact and the motion is denied.
Order signed.